DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 6/30/2022. Claims 1-5 & 7-25 are pending in this application. Claim 6 is canceled. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 22, last line: after “thicker buildup region”, delete a dot “.”. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claims 15-16 cite “an inductor…embedded in the core” & “the inductor includes a solenoid…” are not clear when reading into claim 13, because the claims do not clear specify whether this claimed inductor is different or same as inductor in claim 13. 
	For best understand and examination purpose, the inductor will be considered as same as inductor in claim 13 and based on any applicable prior arts. 
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 7, 9, 11, 13-16, 18, 19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 2014/0159850) in view of Braunisch (US 2006/0170527). 
	Re claim 1, Roy teaches, Fig. 1, [0011-0013], an integrated circuit (IC) package support, comprising:
-a core region (indicated) having a first face and an opposing second face and an inductor (157, 58) between the first face and the second face;
-a first buildup region (140, 150) at the first face of the core region; and
-a second buildup region (121, 131, 141, 151) at the second face of the core region,
wherein:
a thickness of the first buildup region (140, 150) is different than a thickness of the second buildup region (121, 131, 141, 151), 
the first buildup region comprises a first number of layers of a dielectric material (140, 150), 
the second buildup region (121, 131, 141, 151) comprises a second number of layers of the dielectric material, and
the first number is different than the second number.

    PNG
    media_image1.png
    540
    602
    media_image1.png
    Greyscale

Roy does not teach the inductor comprises a central solenoid surrounded laterally by a magnetic material. 
Braunisch teaches the inductor comprises a central solenoid (115) surrounded laterally by a magnetic material (110) (Fig. 1a, [0031]). 
As taught by Braunisch, one of ordinary skill in the art would utilize the above teaching and incorporate into Roy to obtain the inductor comprising a central solenoid surrounded laterally by a magnetic material as claimed, because it aids in achieving inductor with reduced dimension/low resistance and increasing density in a formed integrated structure.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Braunisch in combination Roy due to above reason. 
Re claim 7, Roy teaches conductive contacts (135, 167) for first-level interconnects at a face of the first buildup region; and conductive contacts (116, 146) for second-level interconnects at a face of the second buildup region [0011, 0014] (Fig. 1).
Re claim 9, Roy teaches the core region (indicated) includes a first core region (120-140) and a second core region (110), the second core region is between the first core region and the second buildup region (121-151), and the first core region is symmetric (e.g. 115 & 135, 180 & 170) about a plane parallel to the first face and the second face (Fig. 1).
Re claim 11, in combination cited above, Braunisch teaches the IC package support is a package substrate (Fig. 4) or an interposer.
Re claim 13, Roy teaches, Fig. 1, [0011-0013], an integrated circuit (IC) package, comprising:
an IC package support having a core (indicated), wherein:
the IC package support includes a first buildup region (140, 150) including a first number of buildup layers of a dielectric material at one face of the core, 
the IC package support includes a second buildup region (121-151) including a second number of buildup layers of the dielectric material at an opposite face of the core, and
the first number is different than the second number, the core comprises an inductor (157, 158) between the one face and the opposite face. 

    PNG
    media_image1.png
    540
    602
    media_image1.png
    Greyscale


Roy does not teach the inductor comprises a central solenoid surrounded laterally by a magnetic material; and a die coupled to the IC package support.
Braunisch teaches the inductor comprises a central solenoid (115) surrounded laterally by a magnetic material (110); and a die (410) coupled to the IC package support (Figs. 1a & 4, [0031]). 
As taught by Braunisch, one of ordinary skill in the art would utilize the above teaching and incorporate into Roy to obtain the inductor comprising a central solenoid surrounded laterally by a magnetic material and a die as claimed, because it aids in achieving inductor with reduced dimension/low resistance and a package with increased density. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Braunisch in combination Roy due to above reason. 
Re claim 14, in combination cited above, Braunisch teaches the die includes a processing device (e.g. microprocessor, [0065]). 
	Re claim 15, Roy teaches an inductor (157, 158) at least partially embedded in the core (Fig. 1). 
	Re claim 16, in combination cited above, Braunisch teaches the inductor includes a solenoid (115) and a magnetic material (110) proximate to the solenoid (Fig. 1a). 
	Re claim 18, in combination cited above, Roy teaches the solenoid include a via (e.g. 160 or via stack) that extends from one face of the core to an other face of the core (Fig. 1). 
	Re claim 19, in combination cited above, Braunisch teaches the IC package support is a package substrate (Fig. 4) or an interposer. 
Re claims 23 & 24, Roy teaches, Fig. 1, [0011-0013], a computing device, comprising:
an IC package support includes:
-a core (indicated) having a first face and an opposing second face, an inductor (157, 158) between the first face and the second face, a first buildup region (140, 150) at the first face of the core, and a second buildup region (121-151) at the second face of the core, wherein:
-the inductor comprises a central solenoid surrounded laterally by a magnetic material, 
a thickness of the first buildup region (140, 150) is different than a thickness of the second buildup region (121-151), 
the first buildup region (140, 150) comprises a first number of layers of a dielectric material, the second buildup region (121-151) comprises a second number of layers of the dielectric material, and
-the first number is different than the second number.

    PNG
    media_image1.png
    540
    602
    media_image1.png
    Greyscale

 Roy does not teach a circuit board, wherein the circuit board is a motherboard; and an integrated circuit (IC) package coupled to the circuit board, wherein the IC package includes an IC package support and a computing component coupled to the IC package support; and the inductor comprises a central solenoid surrounded laterally by a magnetic material. 
Braunisch teaches, Figs. 1a & 4, [0040, 0065], a circuit board (e.g. motherboard); and an integrated circuit (IC) package coupled to the circuit board, wherein the IC package includes an IC package support and a computing component (410) coupled to the IC package support; and the inductor comprises a central solenoid (115) surrounded laterally by a magnetic material (110). 
As taught by Braunisch, one of ordinary skill in the art would utilize the above teaching and incorporate into Roy to obtain a circuit board, a computing component & the inductor comprising a central solenoid surrounded laterally by a magnetic material as claimed, because it aids in achieving inductor with reduced dimension/low resistance and a desired/completed device with increased density. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Braunisch in combination Roy due to above reason. 
5.	Claim(s) 2-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy as modified by Braunisch as applied to claim 1 above, and further in view of Lee et al. (KR 20160095487, English translation previously attached).  
	The teachings of Roy/Braunisch have been discussed above. 
	Re claims 2-5 & 10, Roy/Braunisch does not teach the core region includes a first dielectric material, the dielectric material of the first buildup region is a second dielectric material, and the first dielectric material has a different material composition than a material composition of the second dielectric material; wherein the first dielectric material includes glass; wherein the first dielectric material includes a prepreg fiber glass material; and wherein the second dielectric material includes a resin; and the second core region includes one or more layers of a prepreg fiber glass material. 
	Lee teaches “The core 101 may be basically made of an insulating material, examples of the insulating material include a thermosetting resin such as an epoxy resin, a thermoplastic resin such as polyimide, or a reinforcing material such as a glass fiber or an inorganic filler Impregnated resin, for example, prepreg (PPG) may be used, but is not limited thereto.” (page 2, last par.) & “The insulating layer 104 may be any electrically insulating material…may be of the same or different material as the core 101” (page 5, 4th par.).
	As taught by Lee, one of ordinary skill in the art would utilize and modify the above teaching materials to obtain different material compositions of first dielectric material and second dielectric material and second core region as claimed, because those teaching materials are known as low cost materials, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lee in combination Roy/Braunisch due to above reason. 
6.	Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy as modified by Braunisch as applied to claims 1, 13, 15 & 16 above, and further in view of Lin et al. (10,123,418).  
	The teachings of Roy/Braunisch have been discussed above. 
	Re claim 8, Roy/Braunisch does not teach the solenoid comprises a stack of conductive vias in another dielectric material. 
	Lin teaches the solenoid (10) comprises a stack of conductive vias in another dielectric material (150) (Fig. 1G, col. 8, 4th par.). 
As taught by Lin, one of ordinary skill in the art would utilize the above teaching to obtain the solenoid as claimed because it aids in increasing density within a formed structure, and because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lin in combination Roy/Braunisch due to above reason.
Re claim 17, in combination cited above, Lin teaches the solenoid includes stack of a multiple conductive vias in the core (e.g. vias in 132-150) (Fig. 1G). 
7.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy as modified by Braunisch as applied to claim 1 above, and further in view of Chen (US 2016/0233292).
	The teachings of Roy/Braunisch have been discussed above. 
	Re claim 12, Roy/Braunisch does not teach the core region has a thickness between 100 microns and 1000 microns. 
	Chen teaches “the thickness H of the semiconductor structure 2 can be reduced by approximately 0.4 mm-0.6 mm” (e.g. 400-600 microns) [0034]. 
	As taught by Chen, one of ordinary skill in the art would utilize the above teaching to obtain a thickness of the core region as claimed, because thickness of core region is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen in combination Roy/Braunisch due to above reason. 
8.	Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Braunisch and Dogiamis et al. (US 2017/0084554).
	Re claims 20 & 21, Roy teaches, Fig. 1, [0011-0014[, A method of manufacturing an electronic device, comprising:
-forming an assembly by attaching a die to a face of an IC package support, wherein:
the IC package support includes a core (indicated) between a first buildup region (140, 150) and a second buildup region (121-151), the core includes an inductor (157, 158) between the first buildup region and the second buildup region, 
the inductor comprises a central solenoid surrounded laterally by a magnetic material, 
the first buildup region (140, 150) and the second buildup region (121-151) have different thicknesses, 
the first buildup region (140, 150) comprises a first number of layers of a dielectric material, 
the second buildup region (121-151) comprises a second number of layers of the dielectric material, and
the first number is different than the second number. 

    PNG
    media_image1.png
    540
    602
    media_image1.png
    Greyscale

Roy does not teach forming an assembly by attaching a die to a face of the IC package support, and the inductor comprises a central solenoid surrounded laterally by a magnetic material. 
Braunisch teaches forming an assembly by attaching a die (410) to a face of the IC package support, and the inductor comprises a central solenoid (115) surrounded laterally by a magnetic material (110) (Figs. 1a & 4, [0031]). 
As taught by Braunisch, one of ordinary skill in the art would utilize the above teaching and incorporate into Roy to obtain an assembly and the inductor comprising a central solenoid surrounded laterally by a magnetic material as claimed, because it aids in achieving inductor with reduced dimension/low resistance and a package with increased density. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Braunisch in combination Roy due to above reason. 
Roy/Braunisch does not teach attaching a thermal management device to the assembly, wherein the thermal management device includes a heat sink or a heat spreader. 
Dogiamis teaches attaching a thermal management device (heat sink 590) to the assembly (Fig. 5A, [0050]). 
As taught by Dogiamis, one of ordinary skill in the art would utilize a heat sink as a thermal management device and attach to the assembly as claimed, because it aids in enhancing heat dissipation within the formed package. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Dogiamis in combination Roy/Braunisch due to above reason. 
Re claim 22, in combination cited above, Braunisch teaches one of the first buildup region and the second buildup region (420, 415, 435) is thicker than the other of the first buildup region (of 300) and the second buildup region, and the die (410) is attached to conductive contacts (solder bumps) of the thicker buildup region (Fig. 4).
9.	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy as modified by Braunisch as applied to claim 23 above, and further in view of Figueroa (US 6,388,207).
	The teachings of Roy/Braunisch have been discussed above. 
Re claim 25, Roy/Braunisch does not teach the computing device is a handheld computing device or a server computing device. 
Figueroa teaches the computing device is a handheld computing device or a server computing device (col. 1, lines 35-40). 
As taught by Figueroa, one of ordinary skill in the art would utilize the above teaching to obtain a handheld or server computing device, because those electronic devices are known and increasing popular among manufacturers.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Figueroa in combination Roy/Braunisch due to above reason. 
 			      Response to Arguments
9.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/8/22